Case 0:19-cv-62617-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


STEVEN KIMBRELL, on behalf of
himself and others similarly situated,

          Plaintiff,

vs.                                                                         COLLECTIVE ACTION

AAA CONSTRUCTION AND
MAINTENANCE INC., a Florida
Profit Corporation, MAVERICK
MAINTENANCE AND REPAIR, LLC,
a Florida Limited Liability Company,
and SAFOAH DIB, an individual,
jointly and severally,

          Defendants.
                                                   /

                                                 COMPLAINT

                                              INTRODUCTION

         1.        This is a collective action brought pursuant to the Fair Labor Standards Act

of 1938, 29 U.S.C. § 201, et seq. (hereinafter “FLSA”), to recover unpaid overtime

compensation owed to Plaintiff STEVEN KIMBRELL, and all others similarly situated to

him who were formerly or are currently employed as technicians by Defendants AAA

CONSTRUCTION AND MAINTENANCE INC., MAVERICK MAINTENANCE AND REPAIR,

LLC (hereinafter, “MAINTENANCE AND REPAIR”) and SAFOAH DIB.

         2.         Pursuant to the FLSA, Plaintiff, on behalf of himself1 and all others

similarly situated to him, seeks unpaid overtime compensation, liquidated damages or

pre-judgment interest, post-judgment interest, attorneys’ fees and costs from Defendants

MAINTENANCE AND REPAIR and SAFOAH DIB.

         3.       Plaintiff also requests the Court to authorize concurrent notice to all


1
    Incorporated in this Complaint is Plaintiff KIMBRELL’s electronically signed consent to join this action.
Case 0:19-cv-62617-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 2 of 6



persons who were formerly or are currently employed by Defendants MAINTENANCE

AND REPAIR and SAFOAH DIB, and who were paid in a similar manner as Plaintiff, or

who were so employed during the Liability Period, informing them of the pendency of this

action and their right to opt into this lawsuit pursuant to the FLSA, 29 U.S.C. §216(b).

                                     JURISDICTION

     4.       This Court has jurisdiction over this action pursuant to the Fair Labor

Standards Act of 1938 (“FLSA”), as amended, 29 U.S.C. §216(b), and 28 U.S.C. §1331

and 1337.

                                         VENUE

     5.       Venue is proper in this Court under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in Broward

County, Florida and within the Southern District of Florida.

                                        PARTIES

     6.      Plaintiff STEVEN KIMBRELL (hereinafter “Plaintiff” or “KIMBRELL”) was, at

all material times, a resident of Broward County, Florida and was employed as an hourly

wage maintenance technician by Defendants MAINTENANCE AND REPAIR and SAFOAH

DIB for their property maintenance company in Broward County, Florida, from November

2018 until his separation from employment on or about July 21, 2019.

      7.      Defendant SAFOAH DIB, (hereinafter “DIB”), who resides in the Southern

District of Florida, was, and still is, an owner and/or operator of Defendants AAA

CONSTRUCTION AND MAINTENANCE INC. and MAVERICK MAINTENANCE AND

REPAIR, LLC (“MAINTENANCE AND REPAIR).

      8.     Defendant DIB acted and acts directly in the interests of both corporate

entities that make up MAINTENANCE AND REPAIR, in relation to their employees,

including the Plaintiff and all others similarly situated, in that DIB hired employees, set

their pay rate, determined their work schedule, and ultimately terminated many
Case 0:19-cv-62617-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 3 of 6



employees. Thus, DIB was and is an employer within the meaning of Section 3(d) of the

Act, 29 U.S.C. § 203(d).

       9.     At all times material, Plaintiff was an employee of both corporate entities

and DIB within the meaning of the FLSA.

       10.    At all times material, during Plaintiff’s employment with Defendants

MAINTENANCE AND REPAIR and DIB, Plaintiff was engaged in commerce or in the

production of goods for commerce. To wit: Plaintiff handled goods and materials that

traveled in interstate commerce and utilized tools and equipment that was manufactured

in other states outside of Florida.

       11.    At all times material, Defendant MAINTENANCE AND REPAIR was an

“enterprise engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1) with

annual gross sales in excess of $500,000 within the meaning of the FLSA. Defendant,

MAINTENANCE AND REPAIR            is a Florida Limited Liability Company doing business

within the Southern District of Florida, and is an enterprise engaged in an industry

affecting commerce, is an employer as defined by 29 U.S.C. § 203(d) and (s)(1), in that it

has employees engaged in commerce or in the production of goods for commerce, or that

has employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person; and it is an enterprise whose

annual gross volume of sales made or business done is not less than $500,000 (exclusive

of excise taxes at the retail level that are separately stated) which has employees subject

to the provisions of the FLSA, 29 U.S.C. § 207. At all times pertinent to this Complaint,

MAINTENANCE AND REPAIR operates as organizations which sells and/or markets its

services and/or goods to customers throughout the United States and also provides their

services for goods sold and transported from across state lines of other states, and

MAINTENANCE AND REPAIR obtains and solicits funds from non-Florida sources,

accepts funds from non-Florida sources, uses telephonic transmissions going over state
Case 0:19-cv-62617-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 4 of 6



lines to do their business, transmits funds outside the State of Florida, and otherwise

regularly engages in interstate commerce, particularly with respect to its employees.


                                FACTUAL ALLEGATIONS

      12.    The allegations in Paragraphs 1 through 11 are incorporated as if fully

stated herein.

      13.    Plaintiff is a non-exempt former employee of Defendants MAINTENANCE

AND REPAIR and DIB who worked as an hourly waged maintenance technician for

Defendants’ property management companies located in Broward County, Florida.

      14.    From on or about November 2018 until July 21, 2019, Plaintiff worked

more than 40 hours per week during many weeks of his employment, without being paid

the federally mandated wage for overtime. Specifically, Plaintiff was paid only straight

time for all hours worked, even those hours in excess of forty per work week.

      15.    Defendants violated the FLSA by failing to pay Plaintiff for all overtime

hours worked in excess of forty per week at the applicable time and one-half rate.

      16.    Defendants pay all of their hourly wage employees in the same fashion.

There are several other current and former employees who worked in various positions

who were paid only straight time for overtime hours, and are thus owed the half-time

premium as well.

                                  LEGAL CLAIMS
               COUNT I (as to Plaintiff and those similarly situated):
  Failure to Pay Overtime Wages in Violation of 29 U.S.C. § 207 by All Defendants

      17.    The allegations in Paragraphs 1 through 16 are realleged and fully

incorporated by reference herein.

      18.    By its actions alleged above, Defendants MAINTENANCE AND REPAIR and

DIB, willfully, knowingly and/or recklessly violated the provisions of FLSA, which

requires overtime wages to be paid to non-exempt employees, including those set forth in
Case 0:19-cv-62617-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 5 of 6



the provisions of 29 U.S.C. § 207.

       19.    As a result of the unlawful acts of Defendants, Plaintiff and all persons

similarly situated to him have been deprived of overtime wages in amounts to be

determined at trial, and are entitled to recovery of such amounts in addition to liquidated

damages or prejudgment interest, post-judgment interest, attorneys’ fees and costs.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and all employees similarly situated who join in this action

pray for this Court to enter an order certifying a collective action pursuant to section

216(b) for violations of the FLSA, and pray for this Court to grant the following relief:

       A.     To authorize the issuance of notice at the earliest possible time to all

current and former hourly waged employees who were employed by Defendants and who

worked overtime.     This notice should inform them that this action has been filed,

describe the nature of the action, and explain their right to opt into this lawsuit if they

were not paid overtime wages as required by the FLSA;

       B.     To declare that Defendants have violated the overtime provisions of the

FLSA, 29 U.S.C. § 207, as to Plaintiff and persons similarly situated;

       C.     To declare that Defendants’ violations of the FLSA were willful;

       D.     To award Plaintiff and other similarly situated current and former

employees of Defendants adequate damages for the amount of unpaid overtime wage

compensation they are owed, subject to proof at trial;

       E.     To award Plaintiff and other similarly situated current and former

employees of Defendants liquidated damages in an amount equal to the unpaid overtime

compensation shown to be owed pursuant to 29 U.S.C. §216(b);

       F.     If liquidated damages are not awarded, then the Court should award, in the

alternative, prejudgment interest;

       G.     To make the same declarations and awards as prayed for in paragraphs A-
Case 0:19-cv-62617-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 6 of 6



F above as to all persons who opt into this action pursuant to 29 U.S.C. §216(b); and

       H.      To award Plaintiff and other similarly situated current and former

employees of Defendants their reasonable attorneys’ fees and costs pursuant to 29

U.S.C. §216(b).

                                       JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable.


                                     CONSENT TO JOIN
                                PURSUANT TO 29 U.S.C. §216(b)

       I, STEVEN KIMBRELL, hereby consent and agree and opt-in to become a plaintiff in

this lawsuit brought under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §

201, et seq.



s/Steven Kimbrell
STEVEN KIMBRELL




Dated: October 21, 2019
Plantation, Florida
                                          Respectfully submitted,


                                          /s/Robert S. Norell
                                          Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                          E-Mail: rob@floridawagelaw.com
                                          ROBERT S. NORELL, P.A.
                                          300 N.W. 70th Avenue
                                          Suite 305
                                          Plantation, Florida 33317
                                          Telephone: (954) 617-6017
                                          Facsimile: (954) 617-6018
                                          Counsel for Plaintiff
